Citation Nr: 1339531	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  08-11 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include schizoaffective disorder and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Board remanded the claim in February 2012 to the RO via the Appeals Management Center (AMC) for additional notice and development.  The case has now been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary.  

In the February 2012 Remand, the Board directed that the Veteran be afforded a VA examination to determine whether any current psychiatric disorder is etiologically related to his military service.  The Board directed that the examination be performed by a psychiatrist or psychologist.

In March 2012, the Veteran underwent a VA examination that was performed by a VA internist.  Following a review of the claims file, the physician opined that the Veteran's current schizoaffective disorder was less likely than not incurred in or aggravated as a result of his military service.  The physician stated that there was no documentation in the claims file of psychiatric problems, and he highlighted that the Veteran reported the onset of his first psychiatric episode as occurring two or three years after his discharge from the military.  However, it is unclear whether the first part of the physician's comment refers to the absence of any psychiatric treatment documented in the Veteran's service treatment records.  Here, the Board notes that the claims file includes the Veteran's documented reports that he received psychiatric treatment during boot camp and his assertions that his current psychiatric disorder began during his military service.  It does not appear that the March 2012 physician considered the Veteran's competent statements in providing an opinion in this case.

Although the service treatment records do not show treatment for any psychiatric symptomatology, the Veteran is competent to describe his in-service symptoms, events, and injuries, as this information is within his own realm of personal knowledge.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition).  Thus, his statements as to the in-service onset and treatment of his psychiatric symptoms must be given consideration in determining whether service connection is warranted in this case.

Given the foregoing, the March 2012 VA does not comply with the February 2012 Remand directives and is inadequate with which to decide the Veteran's claim. Specifically, the examination was not provided by a psychiatrist or psychologist as directed in the February 2012 Remand.  Moreover, the examiner's opinion does not give adequate consideration to the Veteran's competent lay statements of an in-service onset of his psychiatric symptoms.  In light of these deficiencies, the Board must remand the claim so that the Veteran can be afforded an appropriate VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); see also, Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate).

In the February 2012 Remand, the Board also directed the RO to obtain the Veteran's VA treatment records dated prior to April 2000 and since March 2006 from the Jesse Brown VA medical center (VAMC).  The claims file reflects that the RO requested the Veteran's VA medical records dated from July 1, 1981, to March 31, 2000, from the Chicago VAMC in March 2012 and instructed that any retired records must be recalled.  The RO requested written notification if any requested records were destroyed or unavailable.  

In response, the RO received the Veteran's VA records dated from January 2006 through March 2012.  No information was provided regarding the availability of any VA records dated prior to April 2000.  There is no indication that the RO has made any additional attempts to obtain these outstanding records or otherwise determined their availability.  As the Veteran's VA records remain outstanding, the RO must again attempt to obtain these records so that they may be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO or the AMC must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  The RO or the AMC must specifically request the Veteran's treatment records from the Jesse Brown VAMC dated prior to April 2000.     

All attempts to secure this evidence must be documented in the claims file by the RO or the AMC.  If, after making reasonable efforts to obtain named records the RO/AMC is unable to secure same, the RO/AMC must notify the Veteran and (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After obtaining any outstanding treatment records, schedule the Veteran for an appropriate examination to be conducted by a psychiatrist or psychologist.  Prior to the examination, the claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  All indicated tests and studies are to be performed.  

Following an examination of the Veteran and review of the record, the examiner should identify any current psychiatric disorder, to include schizoaffective disorder and/or depression.  For all diagnoses provided, the examiner must opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's disorder was incurred in or aggravated as a result of his active service.

In providing the requested opinion, the examiner must consider the Veteran's statements regarding in-service psychiatric treatment and assume such statements are credible for purposes of the examination.

The examiner must also consider and reconcile any conflicting opinions or medical evidence of record.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO or the AMC must notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  The RO or the AMC must review the examination report to insure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, implement corrective procedures at once.

5.  After completion of the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


